USCA4 Appeal: 22-1520      Doc: 14        Filed: 10/20/2022     Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1520


        KEVIN PETER FONSECA,

                            Plaintiff – Appellant,

                     v.

        AMERICAN RED CROSS; GAIL MCGOVERN; ANGELA POWLEY; BRANDI
        MCLENDON; DANIELLE BOWEN; CHRISTI MATHEWSON; DELORIS
        WILBORN; AVIS BUTTS; DOES 1-25,

                            Defendants – Appellees.



                                              No. 22-1534


        KEVIN PETER FONSECA,

                            Plaintiff - Appellant,

                     v.

        I.B.T. TEAMSTERS LOCAL UNION 71; ERNEST WRENN,

                            Defendants - Appellees.



        Appeals from the United States District Court for the Western District of North Carolina,
        at Charlotte. Robert J. Conrad, Jr., Max O. Cogburn, Jr., District Judges. (3:21-cv-00452-
        RJC-DSC; 3:21-cv-00369-MOC-DCK)
USCA4 Appeal: 22-1520      Doc: 14         Filed: 10/20/2022    Pg: 2 of 3




        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Kevin Peter Fonseca, Appellant Pro Se. Joshua Ryan Adams, JACKSON LEWIS PC,
        Charlotte, North Carolina; Trisha Suzanne Pande, PATTERSON HARKAVY, LLP,
        Chapel Hill, North Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1520     Doc: 14         Filed: 10/20/2022    Pg: 3 of 3




        PER CURIAM:

              Kevin Peter Fonseca appeals the district court’s orders dismissing his complaints

        that challenged the American Red Cross’ decision to terminate his employment and the

        adequacy of his union’s representation in the subsequent grievance proceedings. We have

        reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

        stated by the district court. Fonseca v. Am. Red Cross, No. 3:21-cv-00452-RJC-DSC

        (W.D.N.C. Apr. 19, 2022); Fonseca v. I.B.T. Teamsters Loc. Union 71, No. 3:21-cv-00369-

        MOC-DCK (W.D.N.C. May 9, 2022). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                   AFFIRMED




                                                   3